Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142615(24)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  DOREEN JOSEPH,
           Plaintiff-Appellee,
                                                                    SC: 142615
  v                                                                 COA: 302508
                                                                    Macomb CC: 2009-005726-CK
  A.C.I.A.,
             Defendant-Appellant.
  _________________________________


        On order of the Chief Justice, the motion by plaintiff-appellee for extension to
  October 12, 2011 of the time for filing her brief on appeal is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 13, 2011                    _________________________________________
                                                                               Clerk